Per Curiam.

The defect complained of was not of such a substantial nature as to impose liability on the defendant municipality. The facts of this case bring it squarely within the rule laid down in Kimball v. City of Cincinnati, 160 Ohio St., 370, 116 N. E. (2d), 708, and O’Brien v. City of Toledo, supra. The judgment of the Court of Appeals is affirmed on authority of those cases, and final judgment is rendered for defendant.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Bell and Herbert, JJ., concur.